NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

CARROLL LEE DEMOSS,                          )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-3538
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 27, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark R. Wolfe,
Judge.

Howard L. Dimmig, II, Public Defender, and
Richard J. Sanders, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


              Affirmed.



LaROSE, C.J., and BLACK and BADALAMENTI, JJ., Concur.